Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 02/11/2022.
Claims 1-4, 6-8, 19-25, and 27-28 are pending and have been examined.
Claims 1-4, 6-8, 19-25, and 27-28 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach the newly amended claim 1 limitation of “setting weights of the operations such that . . . “. 
Examiner respectfully submits that the references at least suggests the teaching.
The claim limitation describes a specific setting for weights of operations. Even though, the references do not teach the exact setting, it does teach “predefined” weights (Son [0015]). Predefined implies that the weights are able to be defined. Furthermore, Son teaches probability calculation (Son [0050]). Even though claimed specific weights are not shown in the references, the ability to match that specific setting as claimed is implied in the teachings. Lastly, Vadon teaches modifying weights for calculation and application of spelling change (Vadon [0058 and 0062]). The combination at least suggests the teaching for the specific weight setting.

Applicant argues that the amended limitation of claim 8 that recites calculating a weight edit distance is not taught.
Examiner respectfully submits that the limitation is at least suggested by the references.
Vadon teaches transition model where search transitions from one spelling to another (Vadon [0024: “For example, suppose that a user conducts a search for KIOTO PROTOCOL, and shortly thereafter (possibly after submitting one or more other search queries) searches for KYOTO PROTOCOL. This "transition" from one search string to another may be treated as a spelling change event since the two search strings are similar in spelling and were submitted close in time.”]). This event is called “spelling change event” (Vadon [0025]). Thereafter, various calculations using various equations is conducted in response to the spelling change event (Vedon [0058: Weighted values for spelling and 0062 describing modifiable weight distribution.]).
Further Son teaches edit distance formula (Son [0075: “he third technique uses an edit distance. Here, the edit distance refers to the sum of weighted values predefined for each of substitution, addition, deletion and change and also obtained depending on the frequency of substitution, addition, deletion or change between an alphabetic arrangement of an input keyword and that of a target keyword.”]).
Applicant argues that two state variables is not disclosed in the state transition equation. Examiner points to paragraph 0080 where equation of keyword candidates range from 1 to n. Further, paragraph 0080 teaches that haver transitions to naver and saver meaning “n” and “s” would be two state variables which are used to represent characters at positions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-8, 19-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140298168) and further in view of Vadon et al. (US 20070038615; “Vadon” hereinafter).
As per claim 1, Son discloses An error correction method for search terms, comprising:
identifying an incorrect [search term] (Son [Abstract: Determining keyword candidate.]);
calculating weighted edit distances between the search term and pre-obtained hot terms by using a weighted edit distance algorithm, wherein, during the calculation of the weighted edit distances (Son [0007: Describing similarity of keyword word similar to distance calculation.]; [0015: Weighed distance formula described.]), different weights are set respectively for the following operations of [transforming] from the search term to the hot terms (Son [0008: Describes use of hot terms as a list of words.]): an operation of inserting characters, an operation of deleting characters, an operation of replacing by characters with similar appearance or pronunciation, an operation of replacing by characters with dissimilar appearance or pronunciation, and an operation of exchanging characters (Son [0075: Describing the weighted values.]; [0012: Phonetics]); 
setting weights of the operations such that: the [weight for an operation of replacing by characters with similar appearance or pronunciation is less than the weight for an operation of exchanging characters, the weight for an operation of exchanging characters is less than the weight for an operation of inserting characters, the weight for an operation of inserting characters is equal to the weight for an operation of deleting characters and equal to the weight for an operation of replacing by characters with dissimilar appearance or pronunciation] (Son [0015: Describes predetermined weighted values.]) even though Son does not explicitly teach the specific values, paragraph 15 states that weights are predefined meaning they can be defined to match those found in the claim. See below for combined teachings with Vadon; and
selecting a predetermined number of hot terms based on the weighted edit distances and popularity of the hot terms for error correction prompt (Son [0078: A determination unit is describes which selects for prompt.]).
Son does not explicitly teach, but Vadon in an analogous art teaches:
Search term (Vadon [0063]) and transforming (Vadon [0024: Transition]);
the weight for an operation of replacing by characters with similar appearance or pronunciation is less than the weight for an operation of exchanging characters, the weight for an operation of exchanging characters is less than the weight for an operation of inserting characters, the weight for an operation of inserting characters is equal to the weight for an operation of deleting characters and equal to the weight for an operation of replacing by characters with dissimilar appearance or pronunciation. (Son [0015: Describes predetermined weighted values.] See also Vadon [0058: Weighted values for spelling and 0062 describing modifiable weight distribution.]) where Son includes implied teaching to predefine weights and Vadon teaches modifying weights.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of search terms and transitioning to hot term and modifying weights of Vadon into the error data and error probability data of Son to produce an expected result of using certain terms to transform into a type list. The modification would be obvious because one of 

As per claim 2, rejection for claim 1 is incorporated and further Son discloses The method according to claim 1, wherein calculating weighted edit distances between the search term and pre-obtained hot terms by using a weighted edit distance algorithm comprises:
defining a state transition equation (Vadon [0024: Describes use of state transition as transition from one string to another.]) for representing the weighted edit distances between the search term and the hot terms, wherein two state variables in the state transition equation are defined, which are used to represent characters at corresponding positions between a search term and a hot term respectively; solving the state transition equation in respective operations based on the different weights that are set for an operation of inserting characters, an operation of deleting characters, an operation of replacing by characters with similar appearance or pronunciation, an operation of replacing by characters with dissimilar appearance or pronunciation, and an operation of exchanging characters; and obtaining the weighted edit distances based on solutions of the state transition equation (Son [0075: See above.]; [0079-0081: Describing equation for state transition described using spelling correction.]).

As per claim 3, rejection for claim 2 is incorporated and further Son discloses The method according to claim 2, wherein the state transition equation is:
edit(i ,j )=min {edit(i -1 ,j)+1, edit(i ,j -1)+1, edit(i -1 ,j -1 )+f(i ,j)};
wherein i and j are the two state variables, f(i,j) is a cost of an operation, and costs f(i,j) corresponding to the respective weights are obtained based on the different weights that are set for an operation of inserting characters, an operation of deleting characters, an operation of replacing by characters with similar appearance or pronunciation, an operation of replacing by characters with dissimilar appearance or pronunciation, and an operation of exchanging characters (Vadon [0024: Describes use of state transition as transition from one string to another.] and Son [0075: See above claim 1.]; [0079-0081: Describing equation for state transition described using spelling correction.]).

As per claim 4, rejection for claim 1 is incorporated and further Son discloses The method according to claim 1. wherein the method further comprises:
determining whether the search term and the hot terms are characters with similar appearance or pronunciation by searching in a preset mapping table of characters with similar appearance or a preset mapping table of characters with similar pronunciation (Son [0081: “If the input keyword is found in a list of the cached keywords, the misspelling correction unit 180 may extract and return a correct keyword matched to the input keyword.”]. Also, Vadon teaches [0043: “For example, the probability values may be omitted. As another example, rather than having a separate table entry for each string-to-string mapping, a single table entry could map a given search string to a ranked list of all of its alternative spellings.”]).


As per claim 6, rejection for claim 1 is incorporated and further Son discloses The method according to claim 1, wherein identifying an incorrect search term comprises:
analyzing or calculating, for a search term to be identified, a click rate for searching (Vadon [0034: Click rate]), term features, an occurrence probability, the number of full matching results, and a full matching ratio based on search logs (Son [0044: occurrence probability and matching ratio.]); and
determining the search term to be identified as an incorrect search term or a normal search term based on the click rate for searching, the term features, the occurrence probability, the number of full matching results, and the full matching ratio for the search term to be identified (Son [0046: Determination of error data similar to incorrect search term identification.]).

As per claim 7, rejection for claim 1 is incorporated and further Son discloses The method according to claim 1. wherein selecting a predetermined number of hot terms according to the weighted edit distances and popularity of the hot terms for error correction prompt comprises:
normalizing the number of searches for the hot terms; calculating recommendation comprehensive scores based on the weighted edit distances and results of normalizing the number of searches for the hot terms (Son [0049-0052: Describing normalized error data and error probabilities used for correct term determination.]); and
selecting a predetermined number of hot terms with the highest recommendation comprehensive score and with weighted edit distances less than a preset value, as recommendation terms for error correction to perform error correction prompt (Son [0086: greatest value being selected for recommendation. 0079: probability selection.]).

As per claim 8, Son discloses A method for calculating a weighted edit distance, comprising:
obtaining a source string and a target string (Son [Abstract: Determining keyword candidate.]); and
calculating a weighted edit distance between the source string and the target string, wherein during the calculation of the weighted edit distance, different weights are set for different operations of [transforming] from the source string to the target string, respectively (Son [0075: Describing the weighted values.]; [0012: Phonetics]);
wherein calculating a weighted edit distance between the source string and the target string comprises:
[defining a state transition equation] (Vadon [0024: Describes use of state transition as transition from one string to another.]) for representing the weighted edit distance between the source string and the target string, wherein, two state variables in the state transition equation are defined (Son [0074: “By comparing the input keyword with target keywords in the language model DB 150, the correct keyword candidate determining unit 170 determines one or more correct keyword candidates in an ascending order of the edit distance from the input keyword.”]), which are used to represent characters at corresponding positions between the source string and the target string respectively (Son [0077: “For example, in case of the input keyword "potat" having an alphabetic arrangement "p, o, t, a, t" and the target keyword "potato" having an alphabetic arrangement "p, o, t, a, t, o", a predefined weighted value corresponding to addition is obtained since the addition of "o" occurs. Interrelationship between keywords depends on this edit distance.”]); solving the state transition equation in respective operations based on the different weights that are set for different operations; and obtaining the weighted edit distance based on the solutions of the state transition equation (Son [0075: See above.]; [0079-0081: Describing equation for state transition described using spelling correction.]).
Son does not explicitly teach, but Vedon in an analogous art teaches:
defining a state transition equation] (Vadon [0024: Describes use of state transition as transition from one string to another.]); transforming (Vedon [0024: Transition]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of search terms and transitioning to hot term of Vedon into the error data and error probability data of Son to produce an expected result of using certain terms to transform into a type list. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a way to quickly calculate and suggest terms that are erroneous without much user effort.

As per claim 19, Son discloses An electronic device, comprising at least one processor, and a memory; the memory is used for storing computer programs;
the processor is used for, when executing computer programs stored on the memory, performing the following operations:
identifying an incorrect [search term] (Son [Abstract: Determining keyword candidate.]);
calculating weighted edit distances between the search term and pre-obtained hot terms by using a weighted edit distance algorithm, wherein, during the calculation of the weighted edit distances (Son [0007: Describing similarity of keyword word similar to distance calculation.]; [0015: Weighed distance formula described.]), different weights are set respectively for the following operations of [transforming] from the search term to the hot terms (Son [0008: Describes use of hot terms as a list of words.]): an operation of inserting characters, an operation of deleting characters, an operation of replacing by characters with similar appearance or pronunciation, an operation of replacing by characters with dissimilar appearance or pronunciation, and an operation of exchanging characters (Son [0075: Describing the weighted values.]; [0012: Phonetics]); 
setting weights of the operations such that: the weight for an operation of replacing by characters with similar appearance or pronunciation is [less than the weight for an operation of exchanging characters, the weight for an operation of exchanging characters is less than the weight for an operation of inserting characters, the weight for an operation of inserting characters is equal to the weight for an operation of deleting characters and equal to the weight for an operation of replacing by characters with dissimilar appearance or pronunciation] (Son [0015: Describes predetermined weighted values.] See also Vedon [0058: Weighted values for spelling and 0062 describing modifiable weight distribution.]);
and selecting a predetermined number of hot terms based on the weighted edit distances and popularity of the hot terms for error correction prompt (Son [0078: A determination unit is describes which selects for prompt.]).

Search term (Vedon [0063]) and transforming (Vedon [0024: Transition]);
less than the weight for an operation of exchanging characters, the weight for an operation of exchanging characters is less than the weight for an operation of inserting characters, the weight for an operation of inserting characters is equal to the weight for an operation of deleting characters and equal to the weight for an operation of replacing by characters with dissimilar appearance or pronunciation (Son [0015: Describes predetermined weighted values.] See also Vadon [0058: Weighted values for spelling and 0062 describing modifiable weight distribution.]) where Son includes implied teaching to predefine weights and Vadon teaches modifying weights.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of search terms and transitioning to hot term and modifying weights of Vadon into the error data and error probability data of Son to produce an expected result of using certain terms to transform into a type list. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a way to quickly calculate and suggest terms that are erroneous without much user effort.

As per claim 20, rejection for claim 1 is incorporated and further Son discloses A non-transitory computer-readable storage medium with computer programs stored thereon, when being executed by a processor, the computer programs enable the processor to implement the steps of the method according to claim 1 (Son see claim 1 and figure 1.)].

Claims 21-25 and 27-28 are the device and computer medium claims corresponding to method claims 8, 8, 2-5 and 7, respectively.  Son discloses the above statutory categories (¶ [0084 and figure 1]) for executing the method of claims 8, 8, 2-5 and 7.  Thus, claims 21-5 and 27-28 are rejected under the same rationale set forth in connection the rejections of claims 8, 8, 2-5 and 7, respectively.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brill et al. (US 7617202) – Determining similarity between various strings using grammar rules.
Imagawa et al. (US 7130487) – Determining character strings using character recognition methods.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/25/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156